Civil action to recover damages for an alleged wrongful death.
From a judgment of nonsuit entered at the close of plaintiff's evidence, she appeals, assigning errors.
The case was properly nonsuited on authority of Davis v. R. R.,187 N.C. 147, 120 S.E. 827, and Exum v. R. R., 154 N.C. 408,70 S.E. 845, as the facts bring it within the principles there announced.
It would serve no useful purpose to set out the evidence in detail, as the principal question presented is its sufficiency to carry the case to the jury, and we agree with the trial court that it is wanting in the requisite probative value to warrant a recovery for the plaintiff.
Affirmed.